TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00808-CV



                                   Senrick Wilkerson, Appellant

                                                   v.

                     The Attorney General of Texas, Ken Paxton, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-16-003961, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                Appellant Senrick Wilkerson, proceeding pro se, seeks to appeal the trial court’s order

declaring him a vexatious litigant. See Tex. Civ. Prac. & Rem. Code §§ 11.054-.056. Wilkerson’s

brief on appeal was originally due on May 19, 2017. On June 21, the Clerk of the Court notified

Wilkerson that his brief was overdue and that his appeal could be dismissed for want of prosecution

unless he filed a brief or reasonably explained his failure to file a brief. See Tex. R. App. P. 38.8(a).

Wilkerson’s deadline to respond to our notice was July 3, 2017.

                On July 10, 2017, Wilkerson filed a motion for extension of time, explaining that he

is currently incarcerated and requesting that the Court extend the time for filing appellant’s brief

“until after November of 2017.”1 We grant in part the motion for extension of time and order


        1
         Although appellant has titled his motion as a “motion to abate appeal,” we will treat his
motion as a motion for extension of time. See Tex. R. App. P. 10.5(b).
Wilkerson to file a brief no later than September 18, 2017. No further extension of time will be

granted and failure to comply with this order may result in the dismissal of this appeal. See Tex. R.

App. P. 42.3(b), (c).

               It is so ordered this 19th day of July, 2017.



Before Justices Puryear, Field, and Bourland




                                                 2